DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 28-39 have been canceled.  Claims 40-42 have been amended.  Claims 45-55 have been added.  Claims 40-55 are pending and under consideration.

	The rejection of claim 41 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is withdrawn in light of applicant’s amendments. .

The rejection of Claim 40 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an enriched tumor-specific immune anticancer agent preparation comprising the immune cells that are PBM cells of claim 28  which have been cultured and expanded in vitro, does not reasonably provide enablement for an enriched tumor-specific immune anticancer agent preparation comprising the lymph soluble cytokines or antibodies of claim 28 which have been cultured and expanded in vitro is withdrawn in light of applicant’s amendments.

The rejection of claims 40-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No.10,130,658 is maintained for reasons of record.  New claims 45-54 are also included in this rejection.  Applicant’s submission of a Terminal Disclaimer on 5-17-2021 as not been entered because the terminal disclaimer identifies 
a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.
No additional fee is required with resubmission.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-55 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
The instant claims drawn to a composition are characterized by components formed  after administration of a tumor ablating amount of a halogenated xanthene, wherein the components are (a) statistically significantly enhanced concentration of halogenated xanthene induced  Il-2, TNF-alpha, LT, GM-CSF, IFN-gamma and HMGB1, (b) PBMCs and (c)antibodies that bind to an antigen displayed on a whole tumor cell or to halogenated xanthene tumor ablated cell debris antigenic protein.  The specification is lacking adequate written description of the structure of components induced by the halogenated xanthene tumor ablation.  Component (a) differs from Il-2, TNF-alpha, LT, GM-CSF, IFN-gamma and HMGB1 only in being present in an enhanced concentration.  The cytokines bear no mark that they were the result of a halogenate xanthene tumor ablation.  Regarding the PMCs, one of skill in the art would not be able to recognize if given PBMCs were the result of a halogenated xanthene tumor ablation without some knowledge of expected alteration in the structure of the PBMCs.  Regarding component (c) one of skill in the art would not be able to discern if the antibodies that bind to an antigen displayed on a whole tumor cell or to halogenated xanthene tumor ablated cell debris antigenic protein was the result of an halogenated xanthene tumor ablation without some knowledge of the structures of the antibodies, as one could do with a well-described genus of antibodies.  One of skill in the art would reasonable conclude that applicant was not in possession of the claims enriched tumor-specific immune anticancer agent preparation at the time of filing.   It is noted that requiring  culture and expansion in vivo does not suffice to provide any structural information about the desired immune cells.

All claims are rejected.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643